Title: To James Madison from George S. Kavenagh, 16 July 1812
From: Kavenagh, George S.
To: Madison, James


Honoured Sir
Teritory of Orleans Bayou Sarah July 16th 1812.
The High Station you fill in the Hearts of your Counterymen Has Induced Me to adress My self to you in Preference to Making Interest through others and as My Statement is Certain Facts I Expect that Justice which Has Ever Marked with Honour your Precedency will be Extended in My Present application.
Your Excellency may well Recollect the Decided Step Taken by you to Save from Ruin West Florida which from Necessity Renounced its Alegeance to Spain; and onely looked for Succour from the United States; when Endeavouring to Place ourselves in the best Posible Sittuation of Defence after the Taking of Batton Rouge and fitting out an Expedition against Pensacola I was Directed By the Convention to Have a Number of Cannon mounted at as Early a Period as Posible there being no funds to advance, I undertook to Perform for our Common Welfare and in Hopes our Troubles would be Crowned with Liberty which from your Guardianship we were not disappointed in. Some of the Cannon were mounted and Delivered up in Batton Rouge to Governor Claiborne and some are yet in My Custody Amongst which are one of A Very Supperior Quality, it being A Brass Six-Pounder Neatly finished and Counter Bored and thought by Judges to be of the best Kind.
War Having been declared from the best Information Here I Have thought it Proper to Acquaint your Excellency Hoping that the Cannon May be Serviceable on the Present Occasion.
My Reason for Not Having Delivered the Cannon at the Time Posession was Taken Here by your Excellencies forces, was that as I Had Never Received any Compensation for the work that I Had furnished which was Taken by the United States Troops in the fort and as all the work by Me furnished was Ultimately for the benefit and Interest of the United States that when these Pieces of Cannon now in My Hands would be delivered that the United States would Sanction the Payment of a debt wherein they were onely Interested in its benefits and as they Alone Have Received all the benefits Ariseing from My Having Mounted said Cannon and Cariages Limbers &c that at the delivery of the Cannon Now in My Hand that I May be Indemnified for Said Services So Rendered the United States.
Under our Convention there was a Millitary Agent appointed and Having Examined My bill of Services Has Accepted it for upwards of Seventeen Hundred Dollars which work was on the Most Reasonable Terms our Eoconomy Could Sudgest yet after the Manner & form of those of the United States I Hope your Excellency will Excuse My want of Judgement Should this application be Improperly Made as Perhaps it ought to Have been directed to the Secretary of War yet as the Cannon might be usefull to My Cuntery; and Confiding in your Excellencies Goodness I Trust Such Etiquett will not Injure the Good Intentions your (Execllency) [sic].
I Need Not Make a Plea of My Necessity, by being Deprived of the Money Expended by Me to aid at that Critical Moment our little Countery but Had it Not been for the Timely Asistance of Governor Claiborne in conferring on Me an office of Small Profit I must Certainly Have been Reduced to the Last Extremity as I Had Extended My Credit for Many Materials furnished.
I Have the Honour Still to be a […] of the Felecianna Troop of Horse who Made the Decent uppon Batton Rouge and am joined by My brave Comrades in offering our Services in all Times of Exegencies to Support the Honor and Interest of our Cuntery. I Have the Honor to be your Excellencies Most Devoted Humble Servt.
George. S. Kavenagh
